Citation Nr: 0127633	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  98-00 614A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother-in-law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, and from April 1951 to July 1953.  He was a 
prisoner of war from September 1944 to March 1945.  His 
report of separation indicates that he received the Combat 
Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  At the time of the veteran's death in August 
1997, service connection was in effect for generalized 
anxiety with post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling from January 1985.  The appellant is 
the veteran's surviving spouse.

At the time of his death, the veteran had claims pending for 
entitlement to service connection for the residuals of frozen 
feet and for bilateral renal stenosis (claimed as a kidney 
disorder).  The RO issued a rating decision which denied 
these claims in September 1997, the month after the veteran 
died.  In August 1997, the appellant filed her claim for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse.  The RO, in 
September 1997, issued a rating decision which denied 
entitlement to accrued benefits, service connection for the 
cause of the veteran's death, and eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  In 
October 1997, the appellant filed a notice of disagreement in 
which she stated she disputed the "denial of benefits to me 
under the 'DIC'" but also discussed her feeling that the 
veteran's poor circulation was due to his frozen feet.  The 
RO received the notice of disagreement the same month but 
issued a statement of the case in December 1997 which 
identified only the issue of service connection for the cause 
of the veteran's death.

The only issue over which the Board clearly has appellate 
jurisdiction is that which is set forth on the title page.  
But, as the appellant filed a timely disagreement with the 
September 1997 denial of accrued benefits, received by the RO 
in October 1997.  The Board will remand for the issuance of a 
statement of the case the issue of entitlement to accrued 
benefits.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).


REMAND

In the present case, the death certificate reflects that the 
veteran died in August 1997 of a myocardial infarction.  The 
certificate shows that the veteran was an inpatient at Mercy 
Hospital when he died.  The Board has reviewed the record and 
finds that additional development is necessary prior to the 
completion of appellate action.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the present case, it is contended that the veteran 
suffered frostbite, which caused circulatory problems 
affecting his heart, and ischemic heart disease as the result 
of his treatment as a prisoner of war, which in turn caused 
his myocardial infarction.  In the alternative, it is argued 
that the veteran's service-connected generalized anxiety with 
PTSD aggravated his circulatory and heart problems, which 
ultimately caused his death.

However, a medical opinion is of record, offered by the Board 
Certified Specialist in Internal Medicine and Cardiovascular 
Diseases, Lawrence H. Frame, Chief of Cardiology, VA Medical 
Center (MC) Philadelphia, Pennsylvania.  After reading the 
veteran's entire claims file, Dr. Frame opined that he does 
not

believe there is any evidence that the 
patient experienced frost bite which 
caused the severe peripheral vascular 
disease that was being operated on at the 
time the patient suffered an 
intraoperative myocardial infarction and 
died.

Rather, he indicated that the veteran's long history of 
smoking contributed to his death.  Yet, the evidence listed 
by the physician in finding that there is no evidence the 
veteran sustained frostbite in service is incomplete.  
Specifically, there is only one period of active service 
noted, from February 1943 to November 1945.  Yet, a report of 
separation notes the veteran also served from April 1951 to 
July 1953.  Second, during a November 1985 VA examination 
report, the veteran reported he was retired due to 
disability-including his circulatory problems-and receiving 
disability benefits from the Social Security Administration 
(SSA).  These records are not present in the claims file 
before the Board.  And, the record is largely bereft of VA 
treatment records.  The RO obtained records of treatment 
accorded the veteran immediately prior to his death, yet the 
veteran himself indicated in February 1997 that he had 
received treatment since at least 1960 to the present.  These 
records must be obtained.  See 66 Fed. Reg. 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(3), (3)).  
Finally, there are other inconsistencies.  A March 1985 
hospital record indicates that the veteran is not smoking 
presently.

In addition, the RO attempted to obtain treatment records 
from the hospital where the veteran was treated immediately 
prior to his death.  The hospital responded that it required 
a copy of the veteran's death certificate before doing so.  
The record does not show that the RO ever responded.  Another 
attempt must be made to procure these records. See 66 Fed. 
Reg. 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).

Furthermore, the appellant testified before the undersigned 
member of the Board in July 2001 that the veteran's private 
treating physician, Michael F. Moore, stated that the 
veteran's circulatory problems were the result of his 
frostbite, and that his treating VA physician indicated that 
his service-connected generalized anxiety disorder with PTSD 
aggravated his circulatory and heart conditions, thus 
contributing to his death.  As above noted, Dr. Frame's 
opinion was predicated on an incomplete record.  
Additionally, Dr. Frame did not address the theory of 
potential ischemic heart disease due to the veteran's 
experiences as a prisoner of war.  A review of the record 
reveals that during a prisoner of war history given in 1983, 
the veteran did indicate that he experienced swelling in the 
joints, of the legs and/or feet, and in the muscles while he 
was in captivity.  Therefore, the Board finds that Dr. 
Frame's opinion forms an inadequate basis upon which to 
decide the appellant's claim.  See 66 Fed. Reg. 45631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

For purposes of this remand, the Board notes that the RO 
denied entitlement to accrued benefits in a rating decision 
dated in September 1997.  The appellant filed a notice of 
disagreement which the RO received in October 1997.  The 
Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant is 
informed that the appeal as to this issue will be returned to 
the Board following the issuance of the statement of the case 
only if it is perfected by filing of a timely substantive 
appeal.  In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The appellant is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran for his circulatory 
problems and his service-connected 
generalized anxiety and PTSD.  The RO 
should request that all identified health 
care providers furnish legible copies of 
all medical records of treatment accorded 
the veteran prior to his death that are 
not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran immediately prior to 
his death at the Mercy Hospital in 
Scranton, Pennsylvania, by Dr. Moore of 
Scranton, Pennsylvania; and at VAMC's in 
Wilkes-Barre and Philadelphia, 
Pennsylvania, in Big Spring, Texas, and 
at any other VAMC at which he may have 
received treatment since his discharge 
from his first period of active service 
in 1945 and his second period of active 
service in 1953.

2.  The RO should make a specific attempt 
to obtain service medical records from 
the veteran's second period of active 
service, and any additional service 
medical records from his first period of 
active service, including any and all 
clinical records, in existence under the 
veteran's service number.

3.  If service records, including 
clinical records, are unavailable, the RO 
should request supporting evidence from 
alternative sources the veteran may have 
identified.  The intent is to determine 
if the veteran was treated for frostbite 
or ischemic heart disease or any symptoms 
of any circulatory condition or cold 
injury during either period of active 
service, or if the veteran was treated 
for any condition as a prisoner or war or 
following his repatriation that could 
have contributed to the onset of his 
circulatory and heart condition.

4.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning his claim for disability 
benefits.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative 
should be informed of such negative 
results.  See 66 Fed. Reg. 45631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

6.  The RO should give the veteran's 
private physician, Dr. Moore, an 
opportunity to provide an opinion as to 
the cause of the veteran's death 
including, specifically whether he 
believes it is as likely as not that the 
veteran incurred frostbite or ischemic 
heart disease during his periods of 
active service and, if so, if the 
myocardial infarction that caused his 
death is etiologically related to the 
residuals of frostbite or ischemic heart 
disease.

7.  The RO should give the veteran's 
treating VA physician an opportunity to 
provide an opinion as to the cause of the 
veteran's death including, specifically 
whether s/he believes it is as likely as 
not that the service-connected 
generalized anxiety disorder with PTSD 
aggravated the veteran's circulatory 
and/or heart conditions, thus 
contributing to his death.

8.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

9.  Following the above development, the 
RO should submit the entire claims file 
for review by an appropriate VA physician 
for an opinion as to whether it is as 
likely as not that the veteran's 
circulatory and heart conditions were the 
result of any inservice injury or 
disease, including exposure to extreme 
cold or his experiences as a prisoner or 
war including, but not limited to, the 
incurrence of frostbite of the feet and 
ischemic heart disease.  In the 
alternative, the physician should provide 
an opinion as to whether it is as likely 
as not that the veteran's service-
connected generalized anxiety disorder 
with PTSD aggravated his circulatory and 
heart conditions, or contributed 
substantially or materially to the cause 
of death, or rendered the veteran 
materially less capable of resisting the 
effects of the myocardial infarction 
identified as the cause of death.

10.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  In addition, the RO should 
issue a statement of the case on the 
issue of entitlement to accrued benefits.  
That document should set forth the 
reasons and bases for the actions 
undertaken.  The supplemental statement 
of the case and statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, to include the provisions of 38 
C.F.R. § 3.312 regarding service 
connection for the cause of death and 38 
CFR § 3.1000 regarding accrued benefits.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



